J-S21024-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 KEVIN MCNAMARA                            :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellant              :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 DENISE MCNAMARA                           :   No. 1319 WDA 2017

                   Appeal from the Order August 14, 2017
     In the Court of Common Pleas of Allegheny County Family Court at
                           No(s): FD09-4216-008


BEFORE: OLSON, J., MURRAY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY MURRAY, J.:                                 FILED MAY 11, 2018

      Kevin McNamara (Husband) appeals from the order granting the petition

for special relief filed by his former spouse, Denise McNamara (Wife), during

post-decree proceedings. Husband challenges the trial court’s order directing

him to provide Wife with records of his years of military service. We affirm.

      The trial court summarized the factual and procedural history of this

case as follows:

      The parties married in 1996, separated in 2009 and were divorced
      August 15, 2016. During the marriage, Husband was an active
      military service member, engaged either in full or part time
      service as an Army Reservist. In 2013, the parties engaged in
      settlement negotiations and a Consent Order was drafted,
      memorializing their Agreement. That Consent Order was never
      signed by the parties nor was it entered as an Order. After judicial
      conciliation, [the lower court] entered a December 2, 2013 Order
      stating, inter alia, that the parties had essentially settled the case
      pursuant to the terms of the unsigned Consent Order and would
      memorialize that agreement. That Order had no mention of
      medical benefits. A subsequent Order was entered scheduling a
J-S21024-18


       Master’s hearing to address three distinct issues, none of which
       involved the provision of health insurance or medical benefits.[FN]1

       The parties appeared before Special Master Tricia Sorg who issued
       a recommendation dated June 23, 2016. Again, medical benefits
       were not raised nor are they addressed in the Master’s
       Recommendation. No exceptions were filed and the Master’s
       Recommendation became a final Order o[n] August 1, 2016.


            The issues pertained to payments Husband was to make over
       [FN] 1

       time, Husband’s entitled [sic] to an APL credit, and Wife’s claim
       for attorney fees. None of these issues pertain to the instant
       appeal.

Trial Court Opinion, 10/30/17, at 1-2 (footnote in original).

       On July 11, 2017, Wife presented a petition for special relief, requesting

that Husband provide her with documentation of his military service so she

could apply for medical benefits through the military as a divorced spouse.1

The trial court granted Wife’s request, and ordered Husband to provide Wife

with “points records of his military service.” Order, 7/13/17. On August 2,

2017, Husband filed a motion for reconsideration, in which he argued that

Wife was attempting to “reopen the previously settled equitable claims of this

divorce, and is seeking additional equitable benefits and/or claims which she

waived when the parties entered into a settlement of the equitable

distribution.” Motion for Reconsideration, 8/2/17, ¶ 19. Essentially, Husband

interpreted the trial court’s Order as requiring him to provide Wife with lifetime


____________________________________________


1 The United States military offers a medical benefits plan referred to as
“TRICARE,” which provides lifetime medical benefits to former spouses of
service members depending on the service member’s years of service and the
length of the marriage.

                                           -2-
J-S21024-18



medical benefits. Husband argued that it was an impermissible modification

of the settlement agreement between the parties. Wife argued that she was

not seeking “property or compensation” from Husband; rather, she was

seeking a benefit from the United States military, to which she believed she

was entitled by virtue of her marriage to Husband. The trial court agreed with

Wife, and on August 14, 2017, issued an order upholding the July 13, 2017

order granting Wife’s petition for special relief.   Husband took the instant

timely appeal on September 11, 2017. On October 3, 2017, Husband filed a

court-ordered Rule 1925(b) statement of errors complained of on appeal.

       Husband presents three issues for our review:

       1) Did the Trial Court err as a matter of law in determining that it
          had subject matter jurisdiction over matters related to
          healthcare coverage when such matters were not raised in the
          pleadings nor agreed to by the parties?

       2) Did the Trial Court err as a matter of law in granting a petition
          for special relief for a matter not previously raised by the
          parties after a final divorce decree had been entered in which
          the Trial Court included a relinquishment of jurisdiction over
          matters not raised by the parties?

       3) Did the Trial Court commit plain error in ordering [Husband] to
          produce documents not specifically designed to provide [Wife]
          with her requested relief?

Husband’s Brief at 4.2


____________________________________________


2Husband’s Rule 1925(b) Statement raises additional issues, which Husband
does not argue in his appellate brief. Accordingly, those issues are waived.
Chapman-Rolle v. Rolle, 893 A.2d 770, 774 (Pa. Super. 2006) (“It is well
settled that a failure to argue and to cite any authority supporting any
argument constitutes a waiver of issues on appeal”).

                                           -3-
J-S21024-18



      Husband’s first two issues are related, and thus we address them

together.   First, Husband alleges that the trial court lacked jurisdiction to

entertain Wife’s petition for special relief.        Husband asserts that the trial

court’s jurisdiction is limited to claims raised by the parties in pleadings.

Husband’s Brief at 12. Husband argues that because neither party raised a

claim for medical benefits in their filings, the trial court lacked jurisdiction to

consider    Wife’s   petition   for   special   relief.   Further,   while   Husband

acknowledges that Section 3323(f) of the Divorce Code extends a trial court’s

jurisdiction beyond the pleadings filed by the parties, he contends that a trial

court’s jurisdiction pursuant to Section 3323(f) is “limited to interpreting and

enforcing unmerged property settlement agreements negotiated by the

parties in contemplation of divorce.”           Husband’s Brief at 19-20 (citing

Annechino v. Joire, 946 A.2d 121 (Pa. Super. 2008); Foley v. Foley, 572
A.2d 6 (Pa. Super. 1990); Fenstermaker v. Fenstermaker, 502 A.2d 185

(Pa. Super. 1985)); see also 23 Pa.C.S.A. § 3323(f).

      Second, Husband argues that even if the trial court had jurisdiction, it

erred in granting Wife’s petition, which was presented to the trial court more

than 30 days following the entry of the final divorce decree. Husband’s Brief

at 21. Husband complains that after the entry of a final divorce decree, the

decree may only be re-opened in extraordinary circumstances or upon a

finding of fraud. Id. at 23-24. Husband argues that because Wife’s petition

“fails to assert extrinsic fraud or extraordinary cause,” the trial court erred in

granting Wife’s petition. Id. at 24.

                                         -4-
J-S21024-18



      Ordinarily, this Court reviews an order granting special relief for an

abuse of discretion. See, e.g., Johnson v. Johnson, 864 A.2d 1224, 1229

(Pa. Super. 2004); Geraghty v. Geraghty, 600 A.2d 1261, 1263 (Pa. Super.

1991). However, where, as here, an appeal presents the question of whether

a tribunal has jurisdiction to entertain a matter, it presents an appellate court

with a pure question of law. As such, our standard of review is de novo, and

our scope of review is plenary. A.S. v. I.S., 130 A.3d 763, 768 (Pa. 2015).

      Generally, a trial court loses jurisdiction to modify a final order 30 days

after entry of the order or after an appeal has been filed. See 42 Pa.C.S.A. §

5505; 23 Pa.C.S.A. § 3332; see also Pa.R.A.P. 1701. Nevertheless, courts

with jurisdiction over domestic relations matters have broad jurisdiction to

resolve   matters   uniquely   pertaining   to   matrimonial   issues,   including

disposition of property between the parties, issues related to children, and to

resolve “[a]ny other matters . . . which fairly and expeditiously may be

determined and disposed of in such action.” 23 Pa.C.S.A. § 3104(a)(5).

      The family court division, therefore, may exercise broad equitable

power.

      In all matrimonial causes, the court shall have full equity power
      and jurisdiction and may issue injunctions or other orders which
      are necessary to protect the interests of the parties or to
      effectuate the purposes of this part and may grant such other
      relief or remedy as equity and justice require against either party
      or against any third person over whom the court has jurisdiction
      and who is involved or concerned with the disposition of the cause.

23 Pa.C.S.A. § 3323(f).



                                      -5-
J-S21024-18



      Further, we note that Pennsylvania Rule of Civil Procedure 1920.43

provides for the filing of a petition for special relief, as follows:

      (a) At any time after the filing of the complaint, on petition setting
      forth facts entitling the party to relief, the court may, upon such
      terms and conditions as it deems just, including the filing of
      security,

                                       ...

         (3) grant other appropriate relief.


Pa.R.C.P. 1920.43. The granting of such relief is an exercise of the trial court’s

equitable powers. Jawork v. Jawork, 548 A.2d 290, 293 (Pa. Super. 1988).

This Court has held that “petitions for special relief are not limited to the period

when an action is pending[,]” since “[i]t is easily conceivable that, after the

final disposition of all matters in the divorce action, a party may need the

assistance of the court in enforcing some portion of its order.” Id. at 292 n.

6.

      Here, the trial court rejected Husband’s claim that it lacked jurisdiction

to entertain Wife’s petition for special relief, stating:

      Husband . . . ignores the provisions of 23 Pa.C.S.A. §
      3104(a)(5)[,] which gives me continuing and broad jurisdiction in
      matters concerning marriages, divorce, and annulment cases
      which are before me. He also ignored my equity powers to “issue
      injunctions or other orders which are necessary to protect the
      interests of the parties . . .” and the power to “grant such other
      relief or remedy as equity and justice require against either party
      . . .” Accordingly, my Order, which requires one party to provide
      the other with information necessary to determine their eligibility
      to a medical benefit to which they may be entitled by way of their
      marriage, is within my jurisdiction.


                                        -6-
J-S21024-18



Trial Court Opinion, 10/30/17, at 4.

      In Wife’s petition for special relief, she asserted that Husband’s refusal

to provide a statement of his military service would deny her medical benefits,

causing her irreparable harm and prejudice. The trial court, as stated above,

concluded that its equity powers provided it with the authority to order

Husband to provide Wife with the necessary information and documentation.

We agree with the trial court that, under these circumstances, where

Husband’s refusal to cooperate jeopardizes Wife’s entitlement to lifetime

medical benefits, “equity and justice” compel entry of the order directing

Husband to provide Wife with the necessary documentation regarding his

years of military service.

      Husband has disregarded the court’s continuing jurisdiction and broad

equity and enforcement powers, 23 Pa.C.S.A. § 3323(f), as well as the

legislative intent in promulgating the amendments to the Divorce Code, which

include “effectuat[ing] economic justice between the parties who are divorced

. . . and insur[ing] a fair and just determination and settlement of their

property rights.” 23 Pa.C.S.A. § 3102(a)(6). We conclude, therefore, that

when Wife petitioned the court for special relief, the court, through its

continuing and broad jurisdiction, properly entertained the petition. Having

acted within the confines of the Divorce Code, we further conclude that the

trial court’s resolution of Wife’s claim was not an abuse of discretion.

      Likewise, we reject Husband’s claim that even if the trial court had

jurisdiction to review Wife’s claim, it erred in granting Wife’s petition because

                                       -7-
J-S21024-18



it was presented to the trial court more than 30 days following the entry of

the final divorce decree. Husband’s Brief at 21-25; see also 42 Pa.C.S.A. §

5505. Although Section 5505 states that “a court upon notice to the parties

may modify or rescind any order within 30 days after its entry,” Husband

fails to recognize that here, the trial court did not modify or rescind the final

divorce decree.   42 Pa.C.S.A. § 5505 (emphasis added).        Rather, the trial

court exercised its equitable powers to protect Wife’s interest in medical

benefits through the United States military. Accordingly, Husband’s second

argument fails.

      Husband’s final claim alleges that the trial court’s order incorrectly

ordered him to produce a “points record,” rather than a “DD-Form 214” or

“Statement of Service,” as Wife requested. Husband’s Brief at 26. Husband

argues that the trial court cannot order him to produce “confidential

information relative to Husband’s military employment records simply because

it would take him five minutes to do so, when the production of said

information ordered bears no relevance on the issue.” Id. at 27.

      Initially, we note that Husband has failed to cite any authority to support

his claim that the trial court lacks the authority to order the production of

confidential information relating to his years of service in the military.

Moreover, it is clear from the record and from Husband’s appellate brief that

he understands what information Wife requires, namely, a Statement of

Service issued by the United States military or DD-Form 214. See Husband’s

Brief at 25-27. However, rather than provide Wife with the time sensitive

                                      -8-
J-S21024-18



information she needs to claim her medical benefits, Husband has willfully

disregarded the courts order to provide Wife with the required documentation.

Accordingly, we affirm the order of the trial court, with the added admonition

to Husband to cooperate with Wife and obtain, transmit, execute or otherwise

act to provide Wife with whatever documentation is necessary to facilitate

Wife’s claim to medical benefits as outlined in the TRICARE health program.

      Order affirmed.

P.J.E. Ford Elliott joins the memorandum.

Judge Olson concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/11/2018




                                     -9-